IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40773
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RODERICK KENYARDEN TAYLOR,

                                       Defendant-Appellant.



                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:95-CR-59
                         - - - - - - - - - -
                            April 16, 1996
Before   DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roderick Kenyarden Taylor appeals his sentence for

misprision of a felony.    He argues that he was effectively denied

his right to counsel during the presentence interview.     This

argument is without merit.     See United States v. Bounds, 985 F.2d
188, 194 (5th Cir.), cert. denied, 114 S. Ct. 135 (1993).     Taylor

also argues that the district court erred by refusing to adjust

his offense level for acceptance of responsibility.    In light of

the district court's findings -- Taylor denied his criminal


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-40773
                                  -2-

involvement during the presentence interview and Taylor

understood the interview questioning -- and in light of the

deferential standard of review, the district court did not

clearly err.     See United States v. Vital, 68 F.3d 114, 121 (5th

Cir. 1995).

     AFFIRMED.